EXHIBIT 10.55

 

SAREPTA THERAPEUTICS, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

(As adopted December 10, 2019)

Sarepta Therapeutics, Inc. (the “Company”) believes that the granting of equity
and cash compensation to its directors represents a powerful tool to attract,
retain and reward directors who are not employees of the Company (“Outside
Directors”) and to align the interests of our Outside Directors with those of
our stockholders. This Non-Employee Director Compensation Policy (the
“Compensation Policy”) is intended to formalize the Company’s policy regarding
grants of equity and cash compensation to its Outside Directors. The
Compensation Committee of the Company’s Board of Directors (the “Board”) may
make recommendations to the Board regarding changes to the compensation of
Outside Directors and may authorize payments and make grants of equity pursuant
to this Compensation Policy and to the extent permitted under any of the
Company’s plans, including the Company’s 2018 Equity Incentive Plan or any
successor plan(s) thereto (the “Plan”). Unless otherwise defined herein,
capitalized terms used in this Compensation Policy will have the meaning given
such term in the Plan. Outside Directors shall be solely responsible for any tax
obligations they incur as a result of any grant of equity and cash payments,
whether paid under the Plan or otherwise.  This Compensation Policy supersedes
and replaces the AVI BioPharma, Inc. Non-Employee Director Compensation Policy
adopted September 27, 2010, and shall remain in effect until it is rescinded or
replaced by further action of the Board.

1.Equity Compensation

Outside Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan, including discretionary Awards not
covered under this Compensation Policy. All grants of Awards to Outside
Directors pursuant to Sections 1(c) and 1(d) of this Compensation Policy will be
automatic and nondiscretionary, except as otherwise provided herein, and will be
made in accordance with the following provisions:

(a)Type of Option; Terms of Plan. Options granted pursuant to this Compensation
Policy will be Nonstatutory Stock Options (an “Option”). Except as otherwise
provided herein, Awards granted pursuant to this Compensation Policy will be
subject to the other terms and conditions of the Plan.

(b)No Discretion. No person will have any discretion to select which Outside
Directors will be granted Awards under this Compensation Policy or to determine
the number of Shares to be covered by such Awards (except as provided in Section
1(e) below and the Plan).

(c)Initial Award. The Board shall automatically grant on the date each person
first becomes an Outside Director (whether through election by the stockholders
of the Company or by appointment by the Board to fill a vacancy) an initial
equity Award.  The Board, in its sole discretion, shall determine the Award
value and may divide such Award into any combination of restricted stock units
(“RSUs”), restricted stock awards (“RSAs”) and/or an Option to purchase shares
of the Company’s common stock (“Initial Option”); provided, however, that a
director who is an employee (an “Inside Director”) who ceases to be an Inside
Director, but who remains a director, will not receive an Initial Award.
Notwithstanding the foregoing, if, on the date a person joins the Board as an
Outside Director, the Company is subject to a blackout period pursuant to the
terms of the Company’s Procedures and Guidelines Governing Insider Trading and
Tipping, then the grant of the RSUs, RSAs and/or the Initial Option will be
delayed until the expiration of the blackout period. The term of the Initial
Option will be ten (10) years and the exercise price of the Initial Option will
equal the closing sales price of the Company’s common stock as reported by The
NASDAQ Global Market on the date of grant. The RSUs, RSAs and/or the Initial
Option shall vest pursuant to a vesting schedule established by the Board in its
sole discretion and pursuant to the Plan, and provided that the Outside Director
continues to serve as a director through such vesting dates.

 

--------------------------------------------------------------------------------

 

(d)Annual Awards.

(i)The Board shall automatically grant each Outside Director in the first
quarter of each year an annual equity Award.  The Board, in its sole discretion,
shall determine the Award value and may divide such Award into any combination
of an option to purchase shares of the Company’s common stock (“Annual Option”),
RSUs and/or RSAs. The term of the Annual Option will be ten (10) years and the
exercise price will be determined in accordance with the Plan on the date of the
grant. The RSAs, RSUs and Annual Option shall vest pursuant to a vesting
schedule established by the Board in its sole discretion and pursuant to the
Plan, and provided that the Outside Director continues to serve as a director
through such vesting dates.

(e)Revisions. The Board or a committee of the Board in its discretion may change
and otherwise revise the terms of Awards granted under this Compensation Policy,
including, without limitation, the number of Shares subject thereto, for Awards
of the same or different type granted on or after the date the Board or a
committee of the Board determines to make any such change or revision.

(f)Adjustments. If the Company shall at any time increase or decrease the number
of its outstanding shares of stock or change in any way the rights and
privileges of such shares by means of the payment of a stock dividend or any
other distribution upon such shares payable in stock, or through a stock split,
subdivision, consolidation, combination, reclassification or recapitalization
involving the stock, then the Board or a committee of the Board in its
discretion, in order to prevent diminution or enlargement of the benefits or
potential benefits intended to be made available under this Compensation Policy,
may adjust the number of Shares issuable pursuant to Sections 1(c) and 1(d) of
this Compensation Policy and the Plan.

(g)Vesting Limitations on Awards. Notwithstanding any other provision of this
Policy to the contrary, Awards shall become vested over a period of not less
than one year following the date the Award is made; provided, however, that,
notwithstanding the foregoing, (i) the Administrator may provide that such
vesting restrictions lapse or be waived upon the Outside Director’s Disability,
retirement, Change in Control, or other event determined by the Board, (ii) such
vesting restrictions shall lapse upon the Outside Director’s death while
providing services to the Company, and (iii) Awards that result in the issuance
of an aggregate of up to 5% of the shares of Common Stock available pursuant to
Section 3(a) of the Plan may be granted to any Outside Directors without respect
to such minimum vesting provisions.

2.Cash-Based Compensation

(a)Annual Fee. The Company will pay each Outside Director an annual fee.  The
Board, in its sole discretion, shall determine the amount of such fee (which may
be zero) (the “Annual Fee”). The Annual Fee will be paid to each Outside
Director in four equal installments on a quarterly basis at the end of the
applicable quarter provided the individual served as an Outside Director during
the full quarter, with the amount prorated for any Outside Director who did not
serve the full quarter.

(b)Chairperson Annual Fee. If an Outside Director is serving as the chairperson
of the Board (the “Non-Executive Chairperson”), then, in addition to the Annual
Fee, the Company will pay to the Non-Executive Chairperson an additional annual
fee.  The Board, in its sole discretion, shall determine the amount of such
additional annual fee (which may be zero) (the “Chairperson Fee”). The
Chairperson Fee will be paid to the Non-Executive Chairperson in four equal
installments on a quarterly basis at the end of the applicable quarter provided
the individual served as the Non-Executive Chairperson during the full quarter,
with the amount prorated in the event the Non-Executive Chairperson did not
serve in such capacity for the full quarter.

(c)Committee Chairperson Fees. The Company will pay each Outside Director who
serves as chairperson of the Audit Committee, Compensation Committee, Nominating
and Corporate Governance Committee or Research and Development Committee the
applicable annual fee for serving as the chairperson.  

2

--------------------------------------------------------------------------------

 

The Board, in its sole discretion, shall determine the amount of such annual fee
(which may be zero) (the “Annual Chairperson Fee”). The Annual Chairperson Fee
shall be paid in four equal installments on a quarterly basis at the end of the
applicable quarter provided the individual served as chairperson of the relevant
committee during the full quarter, with the amount prorated for any chairperson
who did not serve as the chairperson of the relevant committee for the full
quarter.

(d)Committee Member Fees. The Company will pay each Outside Director who serves
as a member of the Audit Committee, Compensation Committee, Nominating and
Corporate Governance Committee or Research and Development Committee an annual
fee for serving as a member.  The Board, in its sole discretion, shall determine
the amount of such annual fee (which may be zero) (the “Annual Committee Fee”).
The Annual Committee Fee shall be paid in four equal installments on a quarterly
basis at the end of the applicable quarter provided the individual served as a
member of the relevant committee during the full quarter, with the amount
prorated for any member who did not serve as a member of the relevant committee
for the full quarter. For the avoidance of doubt, any Outside Director who
serves as chairperson of a committee shall not be entitled to the Annual
Committee Fee for the same committee.

(e)Revisions. The Board or a committee of the Board in its discretion may change
and otherwise revise the terms of the cash compensation granted under this
Compensation Policy, including, without limitation, the amount of cash
compensation to be paid, on or after the date the Board or a committee of the
Board determines to make any such change or revision.

(f)Section 409A. In no event shall cash compensation payable pursuant to this
Compensation Policy be paid later than March 15 following the calendar year in
which the applicable quarter ends (or if the individual did not serve as an
Outside Director for the full quarter, then March 15 following the calendar year
in which the Outside Director’s service terminated with the Company), in
compliance with the “short-term deferral” exception to Section 409A of the
Internal Revenue Code of 1986, as amended and the regulations and guidance
promulgated thereunder (“Section 409A”). Although the Company does not guarantee
to Outside Directors the particular tax treatment of the compensation granted
hereunder, the Compensation Policy is intended to provide for compensation that
is exempt from, or complies with, the requirements of Section 409A so that none
of the compensation to be provided hereunder shall be subject to the additional
tax imposed under Section 409A, and any ambiguities herein shall be interpreted
to so comply with, or otherwise be exempt from, Section 409A.

3.Compensation Limits

The aggregate value of equity-based Awards awarded to Outside Directors, solely
with respect to the individual’s service as a non-employee director, pursuant to
the Plan plus cash-based compensation, is limited to $1,000,000 each Fiscal Year
(except the limit is $1,500,000 with respect to the initial fiscal year in which
the Outside Director commenced service). The limit is based on the aggregate
Fair Market Value (determined as of the date of grant) of any equity-based
Awards plus the aggregate value (determined as of the date of grant) of any
cash-based compensation.

Effective: December 10, 2019

 

3